CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 25, 2016, relating to the financial statements and financial highlights of The Olstein Funds, comprising Olstein All Cap Value Fund and Olstein Strategic Opportunities Fund, for the year ended June 30, 2016, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information. /s/ Cohen & Company, Ltd. Cleveland, Ohio October 27, 2016
